J-A07044-21

                                   2021 PA Super 85


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARK ANDREW DELMONICO                      :
                                               :
                       Appellant               :   No. 1080 MDA 2020

          Appeal from the Judgment of Sentence Entered July 23, 2020
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0003573-2019


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                               FILED MAY 04, 2021

        Appellant, Mark Andrew Delmonico, appeals from the judgment of

sentence entered in the Court of Common Pleas of Berks County following his

conviction by a jury on the charges of delivery of a controlled substance,

possession with the intent to deliver a controlled substance, possession of a

controlled substance, possession of drug paraphernalia, and criminal

conspiracy.1 Appellant contends the jury’s verdict is against the weight of the

evidence, and the trial court erred in requiring the prospective jurors to wear

masks and socially distance during voir dire.




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 35 P.S. §§ 780-113(a)(30), (30), (16), (32), and 18 Pa.C.S.A. § 903,
respectively.
J-A07044-21


      After a careful review, we find no merit to Appellant’s weight of the

evidence claim.   Further, we find the masking and social distancing of the

prospective jurors did not interfere with the sole purpose of voir dire: the

“empaneling of a competent, fair, impartial, and unprejudiced jury capable of

following the instructions of the trial court.” Commonwealth v. Knight, ___

Pa. ___, 241 A.3d 620, 640 (2020) (quotation omitted).           Accordingly, we

affirm.

      The trial court has set forth the relevant facts and procedural history as

follows:

            Appellant was charged [with various drug and conspiracy
      offenses]. Appellant filed an omnibus pretrial motion on October
      16, 2019, which was thereafter denied. The case was thereafter
      scheduled for trial during the trial term beginning [on] March 11,
      2020. Due to circumstances surrounding the health restrictions
      and public safety orders, the matter was continued for trail [sic]
      during the trial term beginning on July 1, 2020. On June 25, 2020,
      Appellant filed a Habeas Corpus/Motion to Review Motion to
      Dismiss. The motion was denied on June 27, 2020. The matter
      proceeded to trial on July 8, 2020.
             On the day of the trial, prior to voir dire, Defense Counsel
      placed on the record her objection to the potential jurors wearing
      masks because she was “concerned about [her] ability to be able
      to gauge the jury’s reaction to certain things.” Notes of Testimony
      of July 8-9, 2020, Jury Trial “Trial N.T.”, at 3. Th[e] [trial] court
      overruled Defense Counsel’s objection. Id. at 4.
            At trial, the Commonwealth first called Christopher
      Zukowsky (“Trooper Zukowsky”), a thirteen-year veteran with the
      PSP assigned to the Drug Law Enforcement Division Northeast
      Strike Force of the Bureau of Criminal Investigation (“Northeast
      Strike Force”).6 Id. at 71. Trooper Zukowsky testified that, on July
      17, 2018, the C.I.7 met with Trooper Zukowsky and other officers
      6 Trooper Zukowsky described the Northeast Strike Force as essentially
      an undercover unit similar to a vice unit operating across twelve
      counties in the northeast that investigates strictly drug and firearm

                                      -2-
J-A07044-21


     crimes. [Id. at] 71-72. Trooper Zukowsky further testified that while
     Berks County is within the area assigned to the Southeast Strike Force
     based out of Norristown and Philadelphia, it is not unusual for the
     Northeast Strike Force Team to perform operations in Berks County or
     to assist the Southeast Strike Team therein. [Id. at] 72.
     7 Trooper Zukowsky testified that the C.I. was an individual facing
     charges in Lehigh County, who expressed an interest in cooperating with
     law enforcement regarding his supplier. [Id. at] 74-75.
     of the Northeast Strike Force at a prearranged location in
     Hamburg, Berks County, during which the officers searched the
     C.I.’s person and vehicle to ensure that the C.I. was not in
     possession of any contraband, including illegal drugs, firearms, or
     uncontrolled currency, of which none were found. [Id. at] 73-74,
     81-82.
           The C.I. indicated that he would be purchasing
     methamphetamine from an individual named West, but the C.I.
     understood that West was being supplied through a larger scale
     dealer. Id. at 83. The troopers then provided the C.I. with $1,000
     in recorded currency [for] the controlled buy. Id. The C.I. then
     drove his vehicle to West’s residence while troopers maintained
     surveillance on the vehicle. Id. at 84. Once at West’s residence,
     the C.I. learned that West did not possess any methamphetamine
     and West relayed to the C.I. that they needed to go pick the drugs
     up. Id. at 85.
           The C.I., West, and West’s girlfriend, Wyatt, then traveled
     in the C.I.’s vehicle to Appellant’s residence at [****] Eisenhauer
     Boulevard, whereupon West exit[ed] the vehicle and enter[ed]
     Appellant’s residence. Id. The C.I. and Wyatt then proceed[ed]
     to a nearby Turkey Hill gas station. Id. at 86. Shortly thereafter,
     a white Ford F-250 pickup truck operated by Appellant with West
     as a passenger arrive[d] at the Turkey Hill. Id. at 87. West and
     Appellant briefly entered the Turkey Hill store, and upon
     reemerging, Appellant approached the passenger-side window of
     the C.I.’s vehicle. Id. at 88. At the request of West and Wyatt,
     the C.I. stopped at a restaurant and both West and Wyatt exited
     the vehicle. Id. The C.I. then returned to the prearranged
     meeting location in Hamburg, where he voluntarily relinquished a
     clear plastic bag containing approximately one ounce of
     methamphetamine. Id. at 88-89. The C.I. and his vehicle were
     again searched and no other contraband was found, nor was any
     portion of the $1,000 previously provided to the C.I. found. Id.
     at 89-90. Trooper Zukowsky confirmed that surveillance of the
     C.I. was maintained throughout the events described and there


                                      -3-
J-A07044-21


     appeared no opportunity for the C.I. to obtain the recovered drugs
     other than through the controlled buy. Id. at 90.
           Trooper Zukowsky then testified that, on July 23, 2018, he
     again met with the C.I. at the prearranged location in Hamburg.
     Id. at 91. The C.I. and his vehicle were searched, during which
     no contraband, currency, or weapons were found, and he was
     provided with $1,000 in recorded currency to conduct a controlled
     buy of methamphetamine. Id. at 93. The C.I. traveled under
     surveillance to West’s residence where he picked up West and a
     small dog, and [he] proceeded to Appellant’s residence. Id. While
     Trooper Zukowsky did not personally observe what occurred at
     Appellant’s residence, he testified that the C.I. returned to the
     prearranged location and relinquished another ounce of
     methamphetamine, which was wrapped in a yellow and white
     money wrapper. Id. at 94.
            On cross-examination, Trooper Zukowsky explained that the
     C.I. and West met through their job as landscapers and West was
     identified as an individual with access to a source for illegal
     narcotics. Id. at 107. Furthermore, while the controlled buys
     were occurring, West had no knowledge of the PSP investigation,
     or his involvement in the investigation. Id. at 107-08. Trooper
     Zukowsky admitted that West and Wyatt were not searched prior
     to entering the C.I.’s vehicle and that he had no personal
     knowledge as to whether either possessed contraband at that
     time. Id. at 108-09. However, Trooper Zukowsky posited that if
     either West or Wyatt had provided the drugs, then it would be
     inconsistent with the conversations between West and the C.I. and
     with the actions of both in traveling to Appellant’s residence in
     order to obtain the methamphetamine. Id. Trooper Zukowsky
     also admitted that he did not directly observe any of the activity
     that occurred in Appellant’s residence, and that he did not witness
     any actual transaction between West and Appellant. Id. at 112-
     13.
            Francis Carito (“Trooper Carito”), who has been a trooper
     with the PSP since 2011, testified that on July 17, 2018, he was
     assisting his partner, Trooper Zukowsky, in handling the C.I.
     during the investigation. Id. at 122. Trooper Carito helped search
     the C.I.’s vehicle prior to the controlled buy and he found no
     controlled substances, weapons, or currency during the search.
     Id. at 123. Trooper Carito also participate[d] in the surveillance
     of the C.I. traveling in his vehicle. Id. at 123-24. Trooper Carito
     further testified that he observed the C.I. pick up two individuals
     in Shoemakersville, and that he later saw Appellant approach the

                                    -4-
J-A07044-21


     C.I.’s vehicle as it was parked in the Turkey Hill parking lot. Id.
     at 124-25. Trooper Carito continued to assist Trooper Zukowsky
     on the C.I.’s return to the prearranged meeting location,
     whereupon the C.I. provided the clear plastic baggy containing the
     methamphetamine[,] and [he] subsequent[ly] search[ed] the C.I.
     and his vehicle. Id. at 126-27.
           On July 23, 2018, Trooper Carito again participated in the
     controlled buy with Trooper Zukowsky and the same C.I. Id. at
     128. Trooper Carito again participated in the search of the C.I.
     and his vehicle, during which no illegal weapons, contraband, or
     currency were found. Id. at 128-29. Similarly, Trooper Carito
     joined in the subsequent surveillance of the C.I., who picked up a
     male with a dog. Id. at 130. Upon completion of the controlled
     buy, and the return of the C.I. to the prearranged location,
     Trooper Carito again assisted in the search of the C.I. and his
     vehicle whereupon no contraband or currency was discovered,
     other than the purchased methamphetamine that the C.I.
     surrendered. Id. at 130-32.
            Corporal Javier Garcia (“Corporal Garcia”), a seventeen-
     year veteran of the PSP and a member of the Southeast Strike
     Force, testified that on July 17, 2018, as he was part of the
     surveillance detail, he observed Appellant park and exit his pickup
     truck in his driveway on Eisenhauer Drive. Id. at 136-37.
     Corporal Garcia then saw Appellant meet up with a man in front
     of the house and the two entered the residence. Id. at 137.
     Approximately ten minutes later, both men exit[ed] the residence,
     [got] into the pickup truck, and [drove] to the Turkey Hill. Id. at
     138-39. Corporal Garcia indicated that he was also part of the
     surveillance team following the C.I.’s vehicle as it traveled from
     the prearranged location to the Turkey Hill and back again, and
     he confirmed that he did not see anyone approach the vehicle or
     throw anything into the vehicle during those trips. Id. [at] 139.
           Additionally, Corporal Garcia participated in the surveillance
     of the July 23, 2018, controlled buy. Id. [at] 140-41. During the
     second controlled buy, Corporal Garcia surveilled Appellant’s
     residence where he observed Appellant, the C.I., and West looking
     at Appellant’s pickup truck. Id. at 141. Corporal Garcia observed
     an exchange occur between the C.I. and Appellant in the driveway
     of Appellant’s residence, though he admitted that he did not see
     exactly what was exchanged between the two. Id. at 142-43,
     146.



                                    -5-
J-A07044-21


            Trooper Sean Taylor (“Trooper Taylor”), who has been with
     the PSP for twenty-two years, next testified that he participated
     in the surveillance of both controlled buys involving Appellant. Id.
     at 147-48. Trooper Taylor described watching the C.I. pick up
     West and Wyatt on July 17, 2018, and [he] confirmed that he did
     not see anyone else enter the vehicle or place anything inside the
     vehicle. Id. at 149. During the second controlled buy on July 23,
     2018, Trooper Taylor assisted in surveillance and the search of the
     C.I.’s vehicle both prior to, and subsequent to, the controlled buy.
     Id. at 150. Trooper Taylor testified that no contraband, weapons,
     or currency were found pursuant to the search. Id. at 150-51.
     While surveilling the C.I.’s vehicle during the second controlled
     buy, Trooper Taylor did not observe anyone other than the C.I.
     and West enter the C.I.’s vehicle, or place anything else inside the
     vehicle. Id. at 151. On cross-examination, Trooper Taylor
     admitted that he did not search West, Wyatt, or the dog that
     accompanied the C.I. during the controlled buy. Id. at 152.
           Joshua West next testified that he was facing various drug-
     related charges in Berks County related to the July 17 and July 23
     controlled buys, and that no one had forced, threatened, or
     promised him anything concrete in return for his testimony, but
     that he was hoping for consideration. Id. at 154-56. West stated
     that he met Appellant two years prior at a gas station while he
     was filling his tires with air. Id. at 156-57. Appellant told West
     that he had tires to sell and the two met up again approximately
     two weeks later when West purchased the tires from Appellant.
     Id. at 157. During the second meeting, West and Appellant used
     methamphetamine together. Id. Subsequently, West began to
     obtain methamphetamine from Appellant on a regular basis of at
     least once a week. Id. at 158-59.
            West continued that, approximately one week prior to July
     17, 2018, Appellant asked West to help find a buyer for an ounce
     of methamphetamine. Id. at 160-61. West knew the C.I. through
     a long-time friend, and West and Appellant facilitated the drug
     purchase. Id. at 161. On July 17, 2018, West and the C.I. were
     communicating via text message and the C.I. then picked West
     and Wyatt up at West’s residence. Id. at 161-62. During the car
     ride, the C.I. gave West $1,000 in cash. Id. at 164. Appellant
     had previously instructed West not to allow the C.I. to pull up
     directly in front of his home, so West directed the C.I. to stop
     about a block away, where West alighted [from] the vehicle. Id.
     at 163. The C.I. then proceeded with Wyatt to the Turkey Hill.
     Id.

                                    -6-
J-A07044-21


            West then walked the short distance to Appellant’s
     residence, knocked on the door, and Appellant let West into the
     house. Id. Once inside the house, West gave the $1,000 to
     Appellant who proceeded downstairs and returned with a clear bag
     containing methamphetamine. Id. at 165-66. West testified that
     he planned on walking back to the Turkey Hill to meet with the
     C.I. and Wyatt, but Appellant insisted on driving West. Id. at 166.
     Appellant and West then drove in Appellant’s pickup truck to the
     Turkey Hill, where they both exited the truck. Id. at 167. West
     stated that Appellant then approached the driver’s side of the
     C.I.’s vehicle and introduced himself to the C.I. Id. As the two
     engaged in a brief conversation, Appellant made a hand-to-hand
     exchange of the bag containing the methamphetamine to the C.I.
     Id. Appellant then went into the store and West left in the C.I.’s
     vehicle with the C.I. and Wyatt. Id. at 168-69. The C.I. later
     dropped West and Wyatt off at a diner. Id. at 169.
            On July 23, 2018, the C.I. arrived at West’s residence and
     picked up West and his dog and then proceeded to Appellant’s
     home. Id. at 171. During the car ride, the C.I. gave West the
     $1,000 in cash. Id. at 172-73. Upon arriving at Appellant’s home,
     West testified that Appellant came out of the house and the two
     began to look at Appellant’s pickup truck. Id. at 172. According
     to West, Appellant had orchestrated the deal, which was an
     exchange of $1,000 for an ounce of methamphetamine. Id. After
     looking at the pickup truck, both West and Appellant proceeded
     into Appellant’s home. Id. at 173. Once again, West gave
     Appellant the $1,000 in cash, Appellant walked downstairs, and
     reemerged with the drugs in hand. Id. West and Appellant then
     continued back outside, where Appellant converse[d] with the
     C.I., during which Appellant hand[ed] off the drugs to the C.I. Id.
     at 174. Although West admitted that he did not actually see the
     hand off occur, he testified that the C.I. showed him the drugs on
     the way home. Id. at 175.
            On cross-examination, Defense Counsel noted that West’s
     recall events from July 17, 2018, differed from his earlier
     testimony at the preliminary hearing in that he earlier testified
     that Appellant approached the passenger side of the C.I.’s vehicle
     and talked with Wyatt. Id. at 180. West clarified that Appellant
     first approached the driver side of the C.I.’s vehicle, prior to
     entering the Turkey Hill, gave the C.I. the drugs, and then
     Appellant approached the passenger side upon exiting the Turkey
     Hill, whereupon Appellant [had] the conversation with Wyatt[.]



                                    -7-
J-A07044-21


      Id. at 180-81. West also admitted that Appellant had helped him
      by loaning West money and tools. Id. at 181-84.
             Both parties stipulated that the substance obtained both on
      July 17, 2018, and July 23, 2018, were tested by Rebecca Patrick,
      a Forensic Scientist with the PSP Laboratory, who has previously
      testified as an expert witness in Pennsylvania courts. Id. at 186-
      87. Furthermore, the parties stipulated that the results of the
      testing indicated that the substances from both dates were, in
      fact, methamphetamine, a controlled substance under
      Pennsylvania law. Id.
             At the conclusion of the trial on July 9, 2020, the jury found
      Appellant guilty of [the] charges [indicated supra]. Sentencing
      was deferred on request of Appellant. On July 23, 2020, th[e]
      [trial] court sentenced Appellant to an aggregate term of
      imprisonment of two and one-half (2½) years to eight (8) years,
      with four years of probation to follow.
             On [Monday,] August 3, 2020, Appellant, through new
      counsel, filed timely post-sentence motions, which were denied by
      order dated August 5, 2020. Appellant filed his Notice of Appeal
      on August 13, 2020. On August 18, 2020, [the trial court] issued
      an order directing Appellant to file a concise statement of errors
      complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant
      filed his concise statement on September 8, 2020[,] [and the trial
      court filed an] opinion pursuant to Pa.R.A.P. 1925(a)[.]

Trial Court Opinion, filed 10/14/20, at 2-8 (footnotes in original).

      In his first issue, Appellant contends the jury’s verdict is against the

weight of the evidence. Specifically, Appellant avers Joshua West’s testimony

regarding Appellant’s participation in the controlled buys is purely self-serving,

and thus unreliable, since West gave the testimony solely in the hopes of

receiving favorable treatment from the Commonwealth for his role in the

controlled buys. He further argues West’s testimony is replete with




                                      -8-
J-A07044-21


inconsistencies, and absent any supporting proof, the jury’s verdict based

thereon is against the weight of the evidence.2

       When considering challenges to the weight of the evidence, we apply

the following precepts.       “The weight of the evidence is exclusively for the

finder of fact, who is free to believe all, none[,] or some of the evidence and

to determine the credibility of the witnesses.” Commonwealth v. Talbert,

129 A.3d 536, 545 (Pa.Super. 2015) (quotation marks and quotation

omitted). Resolving contradictory testimony and questions of credibility are

matters for the finder of fact. Commonwealth v. Hopkins, 747 A.2d 910,

917 (Pa.Super. 2000). It is well-settled that we cannot substitute our

judgment for that of the trier of fact. Talbert, supra.

       Moreover, appellate review of a weight claim is a review of the trial

court’s exercise of discretion in denying the weight challenge raised in the

post-sentence motion; this Court does not review the underlying question of

whether the verdict is against the weight of the evidence. See id.

       Because the trial judge has had the opportunity to hear and see
       the evidence presented, an appellate court will give the gravest
       consideration to the findings and reasons advanced by the trial
       judge when reviewing a trial court’s determination that the verdict
       is against the weight of the evidence. One of the least assailable
       reasons for granting or denying a new trial is the lower court’s
       conviction that the verdict was or was not against the weight of
       the evidence and that a new trial should be granted in the interest
       of justice.


____________________________________________


2 Appellant adequately preserved his weight claim in the lower court. See
Pa.R.Crim.P. 607.

                                           -9-
J-A07044-21


Id. at 546 (quotation omitted). Furthermore, “[i]n order for a defendant to

prevail on a challenge to the weight of the evidence, the evidence must be so

tenuous, vague and uncertain that the verdict shocks the conscience of the

court.” Id. (quotation marks and quotation omitted).

      Here, in rejecting Appellant’s weight of the evidence claim, the trial court

relevantly indicated the following:

            At trial, the Commonwealth presented the testimony [of]
      four separate members of the PSP who participated in the
      operation, including those who surveilled both the C.I. and
      Appellant throughout the controlled buys. The Commonwealth
      also presented Joshua West who testified that he participated,
      though unwittingly at the time, in the controlled buys, confirming
      the testimony of law enforcement officers.
             [The trial court’s] recall of the testimony at trial, and [the
      court’s] observation of the record notes of testimony, belie the
      allegations of Appellant. While it is true that West sought leniency
      in testifying on behalf of the Commonwealth, no agreement was
      promised or assured to West. Moreover, [the trial court] fail[s] to
      find demonstrable inconsistencies as alleged. There was no
      indication that West demonstrated any personal vendetta or
      animosity toward Appellant. In fact, upon cross-examination, it
      was revealed that West and Appellant had a fairly convivial
      relationship, with Appellant having helped West out with money
      and tools. Defense Counsel likewise attempted, through cross-
      examination, to point out inconsistencies in West’s testimony,
      [but] no material inconsistency was demonstrated.
             Moreover, the jury was free to afford the weight and
      credibility it saw fit to the testimony and evidence presented at
      trial. It is clear from the verdicts rendered that the jury found the
      testimony of West to be credible. [The trial court] find[s] nothing
      in the jury’s verdict that shocks the conscience of th[e] court or
      that is so contrary to the evidence as to characterize a miscarriage
      of justice. As such, we find that Appellant’s [claim] lacks merit.

Trial Court Opinion, filed 10/14/20, at 9-10.



                                      - 10 -
J-A07044-21


      We conclude the trial court did not abuse its discretion in denying

Appellant’s challenge to the weight of the evidence. Talbert, supra. We note

the jury was free to determine the weight to be given to West’s testimony.

Moreover, West specifically advised the jury that he was testifying because he

was hoping for “some understanding and some lenience” from the

Commonwealth in exchange for his testimony against Appellant. N.T., 7/9/20,

at 155.   The jury was free to weigh what effect, if any, West’s desire for

leniency had on his testimony implicating Appellant in the controlled buys.

      Furthermore, to the extent Appellant points to an alleged inconsistency

between West’s preliminary hearing and trial testimony regarding whether

Appellant approached the passenger side or driver side of the car at the Turkey

Hill, we note Defense Counsel extensively cross-examined West on this issue.

Id. at 180-81. The jury was free to weigh the alleged inconsistencies in West’s

testimony and judge the credibility of West’s trial testimony. Talbert, supra.

To the extent Appellant requests that we re-weigh the evidence and assess

the credibility of the witnesses presented at trial, we decline to do so as it is

a task that is beyond our scope of review. See Commonwealth v. Collins,

70 A.3d 1245, 1251 (Pa.Super. 2013) (stating that “[a]n appellate court

cannot substitute its judgment for that of the finder of fact”) (quotation

omitted)). Accordingly, we find no merit to Appellant’s weight of the evidence

claim.




                                     - 11 -
J-A07044-21


       In his final issue, Appellant contends the trial court erred in the manner

in which it conducted voir dire. He contends there was a “breakdown in the

standard process for selecting a jury for trial[,]” id. at 20, and, thus, the jury

selection process violated his right to an impartial jury, as well as notions of

due process.3

       “The Sixth and Fourteenth Amendments guarantee a defendant the right

to, inter alia, an impartial jury, and this right extends to both the guilt and

sentencing phases of trial.” Commonwealth v. Le, 652 Pa. 425, 208 A.3d

960, 972 (2019) (citation omitted). Thus, the jury selection process is crucial

to the preservation of a criminal defendant’s constitutional right to an impartial

jury. See Commonwealth v. Hunsberger, 619 Pa. 53, 58 A.3d 32 (2012).

              Voir dire plays a critical function in assuring the criminal
       defendant that his right to an impartial jury will be honored.
       Without an adequate voir dire, the trial judge’s responsibility to
       remove prospective jurors who will not be able impartially to
       follow the court’s instructions and evaluate the evidence cannot
       be fulfilled.
             While this Court has explained that the scope of voir dire is
       within the sound discretion of the trial court, the United States
       Supreme Court has stated that the exercise of the trial court’s
       discretion,…[is] subject to the essential demands of fairness.

Le, supra, 208 A.3d at 972-73 (quotation marks, quotations, and citation

omitted). See Commonwealth v. Impellizzeri, 661 A.2d 422, 427



____________________________________________


3 We note Appellant preserved his challenge to the jury selection process.
N.T., 7/8/20, at 3-4.


                                          - 12 -
J-A07044-21


(Pa.Super. 1995) (holding that, in reviewing a trial court’s ruling on a

challenge to the empaneling of a jury, “we employ a standard of review which

affords great deference to the trial judge”) (citation omitted)).

             [Moreover,] [t]he purpose of voir dire is solely to ensure the
      empaneling of a competent, fair, impartial, and unprejudiced jury
      capable of following the instructions of the trial court….Voir dire is
      not to be utilized as a tool for the attorneys to ascertain the
      effectiveness of potential trial strategies.

Knight, supra, 241 A.3d at 640 (quotation marks and quotation omitted).

            The decision whether to disqualify a prospective juror is to
      be made by the trial judge based on the juror’s answers and
      demeanor and will not be reversed absent a palpable abuse of
      discretion. Appellate courts defer to the trial court’s assessment
      of a prospective juror’s answers during voir dire because the trial
      court is in the best position to assess the [prospective juror’s]
      credibility and fitness to serve[.]
             Most importantly, we should give great weight to the trial
      court judge’s decision about striking jurors because the trial court
      judge not only hears the words that the potential juror speaks,
      but also the manner in which the juror says those words and is in
      a better position than an appellate court to evaluate the
      significance of any hesitancy of a potential juror:
            The juror appears before the trial judge, who sees him
            and hears what is said; and is able to form his opinion
            as much from the proposed juror’s conduct as from
            the words which he utters, printed in the record.
            Hesitation, doubt, and nervousness indicating an
            unsettled frame of mind, with other matters, within
            the judge’s view and hearing, but which it is
            impossible to place in the record, must be considered.
            As it is not possible to bring these matters to our
            attention, the trial judge’s view should be given great
            weight in determining the matters before him.




                                     - 13 -
J-A07044-21


Shinal v. Toms, 640 Pa. 295, 162 A.3d 429, 442 (2017) (citing

Commonwealth v. Gelfi, 282 Pa. 434, 128 A. 77, 79 (1925)) (quotation

marks, quotations, and citations omitted).

      Instantly, Appellant contends the voir dire was inadequate, and thus,

the trial judge’s responsibility to remove prospective jurors who would not be

able impartially to follow the court’s instructions and evaluate the evidence

was not fulfilled. Specifically, Appellant complains that “[t]he members of the

entire venire were required to wear face coverings and were then spread out

over a vast distance, far more spread out than is standard practice for voir

dire, a minimum of six feet apart, for social distancing purposes.” Appellant’s

Brief at 20-21. He contends that, because of these restrictions, the trial court

was unable to fully examine the prospective jurors’ conduct and demeanor in

determining their credibility and fitness to serve, and consequently, Appellant

was not ensured the empaneling of a competent, fair, impartial, and

unprejudiced jury.

      In its opinion, the trial court set forth the following reasons for denying

Appellant’s objection and requiring the prospective jurors to wear masks, as

well as socially distance themselves, during voir dire:

            In December of 2019, a novel coronavirus began infecting
      humans in China, which by March of 2020, had spread throughout
      144 countries, including the United States. Friends of Danny
      DeVito v. Wolf, 227 A.3d 872 (Pa. 2020)[.] On March 16, 2020,
      in response thereto, and upon request of the Commonwealth’s
      Secretary of Health, the Pennsylvania Supreme Court declared a
      general, statewide judicial emergency because of the coronavirus
      that causes COVID-19.

                                     - 14 -
J-A07044-21


             In its March 16, 2020, declaration and in its subsequent
     extensions, the [Supreme] Court authorized the President Judges
     of each judicial district to likewise declare a judicial emergency
     within their district, and further “[t]o take any action permitted
     pursuant to Rule of Judicial Administration 1952(B)(2).” In re
     Gen. Statewide Judicial Emergency, 228 A.3d 1281 (Pa. 2020)
     [(per curiam order)]. Rule 1952(B)(2)(d) grants to the President
     Judge of a judicial district, in the event of an emergency, and upon
     authorization of our Supreme Court, to “take necessary action to
     provide for (i) the safety of court personnel, court users, and the
     public, and (ii) the security of court facilities, financial, and cash
     operations, equipment, and records[.]” PA ST J ADMIN
     1952(B)(2)(d).       Moreover, the Supreme Court’s declaration
     likewise provided that “[t]o the degree practicable in light of the
     necessity for some in-person appearances and proceedings,
     safety measures should be employed that are as consistent as
     possible with the federal and state executive guidance associated
     with countering the spread of the COVID-19 virus.” In re Gen.
     Statewide Judicial Emergency, 230 A.3d 1015, 1016 (Pa.
     2020) [(per curiam order)]. On June 1, 2020, President Judge
     Parisi issued a Supplemental Emergency Order indicating that jury
     trials in the Court of Common Pleas of Berks County would resume
     “on or after June 15[, 2020], consistent with prevailing health and
     safety norms.” In Re: 23rd Judicial District, Emergency Judicial
     Order No. 20-3264 (Berks C.P. June 1, 2020). The June 1, 2020,
     Supplemental Order also required [that] “[a]ll persons entering
     county buildings for court business will wear a mask covering their
     nose and mouth at all times, unless otherwise specifically
     permitted or directed by a judge.” Id.
            In accordance with the June 1, 2020, Supplemental
     Emergency Order, individuals reporting for the venire in
     Appellant’s trial on July 8 and 9, 2020, were required to wear a
     mask upon entering, and throughout the duration of their
     presence in county buildings. While [the trial court] permitted
     counsel to remove their masks during voir dire, and permitted
     both counsel and witnesses to remove their masks during trial
     testimony, we granted no such exception for potential jurors who
     were socially distanced during voir dire, but were still congregated
     into a single auditorium. This decision reflected our understanding
     of policies in effect both in the Commonwealth generally, in
     accordance with the Centers for Disease Control and Prevention
     guidelines, and pursuant to the June 1, 2020, Supplemental
     Emergency Order from the President Judge.


                                    - 15 -
J-A07044-21


                                               **
             In the matter sub judice, the prospective jurors completed
       and submitted questionnaires pursuant to [Pa.R.Crim.P.] 631,[4]
       which were then provided to both the Commonwealth and Defense
       Counsel for review. During voir dire, Defense Counsel was neither
       prohibited nor prevented from presenting questions to the
       potential jury members. Similarly, neither Appellant nor Defense
       Counsel was sequestered away from the venireperson during the
       process and both were able to hear the responses to questions
       posed during the process of voir dire. Moreover, Appellant was
       not prejudiced by the health requirement that potential jurors,
       along with all other individuals admitted to the courthouse, were
       required to wear a mask, as the Commonwealth was subject to
       the same restriction.
             The trial court makes the determination of whether to strike
       a juror for cause based on the prospective juror’s answers to
       questions and demeanor. Our Supreme Court has held that “[t]he
       opportunity to observe the demeanor of the prospective juror and
       the tenor of the juror’s answers is indispensable to the judge in
       determining whether a fair trial can be had in the community.”
       Commonwealth v. Bachert, 453 A.2d 931, 937 (Pa. 1982)[.]
       Moreover, “the scope and form of voir dire examination rests in
       the sound discretion of the trial judge, whose decisions will not be
       reversed     absent    a     palpable    abuse    of    discretion.”
       Commonwealth v. Croll, 480 A.2d 266, 272 (Pa.Super. 1984).
       “The purpose of voir dire is to draw out any bias or prejudice, and
       thereby facilitate the removal of jurors with predisposed
       opinions.” Id. at 273. [In the case sub judice,] [b]ased on [the

____________________________________________


4Relevantly, Pa.R.Crim.P. 631 provides the following:
      (E) Prior to voir dire, each prospective juror shall complete the
      standard, confidential juror information questionnaire as provided
      in Rule 632. The judge may require the parties to submit in writing
      a list of proposed questions to be asked of the jurors regarding
      their qualifications. The judge may permit the defense and the
      prosecution to conduct the examination of prospective jurors or
      the judge may conduct the examination. In the latter event, the
      judge shall permit the defense and the prosecution to supplement
      the examination by such further inquiry as the judge deems
      proper.
Pa.R.Crim.P. 631(E).


                                          - 16 -
J-A07044-21


      trial] court’s observations and the responses provided by the
      potential jurors, [the trial court] finds that this objective was
      achieved and Appellant was afforded a jury free of bias or
      prejudice. As such, we find no merit in Appellant’s allegation of
      error.

Trial Court Opinion, filed 10/14/20, at 10-13 (citations omitted) (footnote

added).

      We agree with the trial court’s sound reasoning. We conclude the trial

court did not abuse its discretion as to the scope or form of the voir dire

examination and abided by the “essential demands of fairness.”           See Le,

supra, 208 A.3d at 973. There is no indication the trial court was unable to

adequately view the prospective jurors, examine their conduct, or perceive

any factors indicating an “unsettled frame of mind[.]” Shinal, supra, 162

A.3d at 442. In fact, the trial court indicated in its opinion that it was able to

adequately assess the prospective jurors’ answers during voir dire so as to

determine, inter alia, whether to disqualify a prospective juror.

      Moreover, we note the trial court did not arbitrarily require the

prospective jurors to wear masks and socially distance during voir dire.

Rather, faced with the COVID-19 pandemic, the trial court reasonably imposed

these requirements and complied with governing safety measures employed

by federal and state agencies, as well as our Supreme Court’s emergency

judicial orders. Simply put, we agree with the trial court that the masking and

social distancing of the prospective jurors did not interfere with the sole

purpose of voir dire: the “empaneling of a competent, fair, impartial, and


                                     - 17 -
J-A07044-21


unprejudiced jury capable of following the instructions of the trial court.”

Knight, supra, 241 A.3d at 640 (quotation omitted). Accordingly, we find no

merit to Appellant’s issue.

      For all of the foregoing reasons, we affirm.

      Affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/04/2021




                                    - 18 -